Citation Nr: 1532470	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-10 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service-connection for diabetes mellitus, to include as due to Agent Orange and other toxic chemicals.

2.  Entitlement to service-connection for coronary artery disease (CAD), to include as due to Agent Orange and other toxic chemicals, and as secondary to diabetes mellitus.

3.  Entitlement to service-connection for hypertension, to include as due to Agent Orange and other toxic chemicals, and as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there may be outstanding evidence pertinent to the Veteran's appeal.  

An April 1967 service treatment record (STR) noted that the Veteran was admitted for a hypertension workup on April 10, 1967 and was discharged on April 14, 1967.  The Veteran's inpatient treatment records have not been associated with the claims file.  

The Veteran's chronological listing of service indicates that he had performance evaluations in July 1967 and in May 1968.  While the May 1968 performance evaluation is of record, the July 1967 evaluation is not.  Additionally, the Veteran reported that he had a temporary duty assignment (TDY) at Shaw Air Force Base (AFB), during which he used Agent Orange while clearing vegetation and bringing an auxiliary WWII airfield up to modern standards.  The Veteran's service personnel records contain no information regarding a TDY to Shaw AFB.  Additionally, as the Veteran has asserted that his duties while at Shaw AFB and U-Tapao exposed him to Agent Orange, the Board finds that the Veteran's unit records for those periods would be helpful in corroborating his assertions of in-service herbicide exposure and should be obtained upon remand. 

The evidence of record indicates that the Veteran received private treatment for his claimed conditions from Dr. Okeefe, Dr. Heilig, Dr. Kushner, Dr. Boyd, Norfolk Hospital, Calvert Memorial Hospital, St. Mary's Hospital, and Georgetown Hospital.  To date, VA has not requested records from any of these providers.  While record excerpts from some of these providers have been obtained as part of the records received from Dr. Barth, on remand reasonable efforts must be made to ensure any outstanding private treatment records are associated with the record.  

The Veteran has not been provided VA examinations to assess the etiology of his diabetes, CAD, and hypertension.  Generally, a VA examination is warranted when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, private treatment records note that the Veteran is diagnosed with diabetes, CAD, and hypertension.  The Veteran asserts that these disabilities are related to his exposure to herbicides, specifically Agent Orange, and other toxic chemicals he used during his duties as an Engineering Entomologist Specialist.  While the evidence of record has not demonstrated in-service herbicide exposure, it does indicate that the Veteran handled poisonous pesticides.  Moreover, the Veteran's STRs indicate that he was treated for chest pain and monitored for elevated blood pressure.  In light of the Veteran's corroborated exposure to hazardous pesticides and documented treatment for chest pain and elevated blood pressure, the Board finds that a VA examination or examinations are warranted to assess the nature and etiology of his diabetes, CAD, and hypertension.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2014).  

Lastly, in the June 2015 Appellant's Brief, the Veteran's representative correctly noted that VA had not complied with the requirement of the M21-1MR pertaining to corroborating exposure to toxic herbicides.  Specifically, M21-1 Part IV, Subpart ii, Chapter 10, Section O, Step 6, directs that the AOJ must refer the case to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist or that sufficient information exists to determine that exposure to herbicides can be acknowledged on a direct or facts-found basis.  Accordingly, upon remand, the AOJ must ensure compliance with M21-1MR, Part IV, Subpart ii, Chapter 10, Section O, Step 6.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding VA treatment records. 

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all treatment records related to his claimed conditions on appeal, to include Dr. Okeefe, Dr. Heilig, Dr. Kushner, Dr. Boyd, Norfolk Hospital, Calvert Memorial Hospital, St. Mary's Hospital, and Georgetown Hospital.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  If private records are identified but not obtained the AOJ must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

3.  Request from any appropriate source, including the National Personnel Records Center (NPRC) and the Seymour Johnson Air Force Base Hospital, any outstanding STRs, including inpatient/hospitalization records of the Veteran's documented inpatient treatment from April 10, 1967 to April 14, 1967, and any outstanding SPRs, including the Veteran's July 1967 performance evaluation and his reported temporary duty assignment at Shaw Air Force Base.  All efforts to locate the records must be documented in the claims file.  Efforts to obtain the records should be continued until it is determined that further requests would be futile or it is reasonably certain that the records do not exist.  The Veteran must be notified of any negative response.  38 C.F.R. § 3.159(e) (2014). 

4.  Contact the appropriate federal records repository and request unit records corresponding to the Veteran's service units during his TDY to Shaw Air Force base and for the 635th Civil Engineer Squadron from August 6, 1967 to August 25, 1968.  All requests and responses, positive and negative, must be documented in the claims file.

5.  The AOJ should comply with the evidentiary development procedures noted in M21-1MR, Part IV, Subpart ii, Chapter 10, Section O, Step 6.  Specifically, the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist or that sufficient information exists to determine that exposure to herbicides can be acknowledged on a direct or facts-found basis.

6.  Thereafter, schedule the Veteran for a VA examination(s) to determine the nature and etiology of his diabetes, CAD, and hypertension.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner(s).  Then, the examiner(s) should address the following: 

a.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's diabetes began in service, was caused by service, or is otherwise related to service, to include his conceded exposure to pesticides.

b.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's CAD began in service, was caused by service, or is otherwise related to service, to include his conceded exposure to pesticides or in-service treatment for chest pain.

c.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's CAD was caused by or aggravated (permanently worsened beyond the natural progression of the disease) by his diabetes.

d.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's hypertension began in service, was caused by service, or is otherwise related to service, to include his conceded exposure to pesticides.

e.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's hypertension was caused by or aggravated (permanently worsened beyond the natural progression of the disease) by his diabetes. 

In so opining, the examiner should address the treatise evidence of record, as well as the Veteran's lay statements.  
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale must be provided for any opinion offered.

7.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

